 146DECISIONSOF NATIONALLABOR RELATIONS BOARDGTE SylvaniaIncorporated and International Union,United.Automobile,Aerospace and AgriculturalImplement;Workersof America-UAW, P_etition-er. Case 4-RC-11766December 9, 1976DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on September 25, 1975,1 the ActingRegional Director's report recommending dispositionof same, and the Regional Director's SupplementalReport on Objections Correcting and SupplementingExhibits. The Board has reviewed the record in lightof the exceptions and brief2 and hereby adopts theActing Regional Director's findings and recommen-dations.The Employer here stated, among other things, toemployees that its "benefit programs arethe SAMEatALL Sylvania plants,union and non-union alike.We do not give `more or additional benefits to thoseSylvanians who pay union dues," and "We havenointentionof doing `more' for Towanda Sylvaniansuntil the Company is prepared to further improve itsbenefit programs atALL Sylvania plants ...."The plain meaning of this language is, as the ActingRegionalDirector concluded, that the Employerwould condition bargaining at Towanda on what itdecided to grant at all of its other plants; it wouldgrant no more and no less at Towanda; the scope ofthe bargaining would not be the employees in the unitat Towanda but would include similar employees inall the other plants; the Employer would adopt a"take-it-or-leave-it" position in bargaining; and theUnion would have to accept the terms determined bythe Employer. The Acting Regional Director proper-iThe election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 294 for, and 439 against, thePetitioner;there were 2 challenged ballots, an insufficient number to affectthe results2The Employer has requested oral argument This request is herebydenied because the record, the exceptions, and the brief adequately presentthe issues and the positions of the parties.3 SeeMontgomery Ward & Co., Inc.,222 NLRB 965 (1976)4 [Excelsiorfootnote omitted from publication ]5In a letterto employees dated September 4, 1975, a copy of which isattached hereto as Appendix A, the Employer made one of severalstatementsof its position. The letter stated,inter alia:So keep these thoughts in mind when you hear the UAW "benefitpromises"..ly concluded that these statements-"inter•eredwith afair election, and- a second election should be held.In his dissent,Member Walther asserts that thesestatements of the Employer mean no more than thatthe Employer will grant at all its nonunion plantswhatever it grants at unionized plants, and is,-no morethan an assertion- of the Employer's Jawful_ right- toestablish unilaterally the " terms and conditions, ofemployment for its unorganized employeesOur dissenting colleague is, looking,through thewrong end of the telescope. He ignores the fact thatthe Employer expressly made benefits at Towandaconditional upon being available at all other plants,and did not say the reverse, which is the meaningMember Walther would read into the statement. Byspecifically tying its bargaining at Towanda to what,and only what, it was willing to grant at all its otherplants, the Employer conveyed a clear message thattheUnion would have to accept this policy andposition; the Employer would determine unilaterallyfor all the plants the benefits it would give; thebenefits at Towanda would be determined by whatthe Employer unilaterally decided to give at unorgan-ized plants; and the Employer would refuse tobargain with the Union about those benefits. TheEmployer's assertion that it had"no intentionof doing`more' for Towanda" than it would do for"ALLSylvania plants"conveyed to the employees in asexplicit a sense as possible without using the "take-it-or-leave-it" phraseology that this was precisely theposition the Employer would take in any bargainingwith the Union.Accordingly, we shall direct a new election.3[Direction of Second Election4 omitted from publi-cation.]MEMBER WALTHER,dissenting:I disagree with my colleagues' decision to set asidethe election in the instantcasebased on allegedobjectionable statementsmade by the Employerduring the organizing campaign.5 In my view, thesestatements were legitimate expressions of a lawfulbargaining position and did not interfere with theelection.2."Sylvania benefits"are competitive for OUR INDUSTRYand ourbenefitprogramsarethe SAMEatALL Sylvania plants,unionand non-umonalike.We do not give "more" or additionalbenefits to those Sylvanians who payunion dues!3We haveNO INTENTIONof changing our long-established andfair policy of uniform benefits throughout all Sylvania plantsWe haveno intentionof doing "more" for Towanda-Sylvamansuntil the Company is prepared to further improve its benefitprograms atALL Sylvania plants,and4.The UAW knows thisand happilyACCEPTSthe standard "Sylva-nia benefit package" at Winchester-and they've gottenNOMOREin benefits for Winchester employees than you now havewithout paying UAW dues.227 NLRB No. 14 GTE SYLVANIAINCORPORATEDMy colleagues- have interpreted these statements asevidence of a take-it-or-leave--it bargaining policy onthe part of the Employer and thus an unwillingness tobargain in good faith with the Petitioner. I fmd such aconclusion unwarranted. The Employer's statementsclearly indicate a nondiscriminatory bargaining poli-cy.They imply that benefits - obtained by unitemployees- through collective bargaining at the Em-ployer's unionized plants will- also be granted tounrepresented employees at other facilities operatedby the Employer. The Employer's message is plain: itwillnot deprive unrepresented -employees of im-proved benefits and working conditions which theCompany agrees to provide to unit employees. Such apolicy emphasizes the well-established right of anemployer to unilaterally establish terms and condi-tions of employment for its unrepresented employ-ees.6 In my view, this right encompasses an employ-er's freedom to improve the terms and conditions ofemployment of unrepresented employees by equaliz-ing them with unit employees.InMcCulloch Corporation, supra,the Board adopt-ed the decision of its Trial Examiner who found thatan employer's unilateral announcement and subse-quent implementation -of benefits and wage increasesfor nonunit, employees did not violate Section 8(a)(5)of the Act. In that case, an employer announced thatitwould immediately contribute $300,000 to thecompany's profit-sharing plan and increase wagesand hospitalization benefits for nonunit employeesbut would defer giving such benefits to employees inthe bargaining unit until such time as a collective-bargaining agreement was signed. The Trial Examin-er found,inter alia:I do not fmd that any of the above communica-tions constituted promises of benefit or otherinducements calculated to undermine the Union'sbargaining position or to cause defection amongitsmembers. I do not understand the contentionthat a statement of benefits to be given employeeswho were not in the bargaining unit coupled witha statement that the same benefits were offered tothe Union on behalf of the unit employees as abargaining proposal, constituted an inducement6McCulloch Corporation,132 NLRB 201 (1961);Shell Oil Company,Incorporated,77 NLRB 1306 (1948).7McCulloch Corp, supraat 212-213.8 InMontgomery Ward,the record contained evidence that the employerintended not to bargain in good faith. There the employer informed itsemployees that,inter alia:"There would be no change in benefits, because itwas company policy, they had their own benefits and there would be nochange... there would be no change in our benefits, that we have now.Under no circumstances would there be any changes because of companypolicy"; and "Everything that's set down is company policy as far as wagesand things like that, there is nothing a union can dofor you . .he also toldus that he wouldn't give us anything else, other than what we have rightnow ... [b ]ecause company benefits are laid down by company policy andthere is nothing that can be changed." In my view,such statements-in147to quit- the Union. The Union may not haveenjoyed the dilemma of either accepting orrejecting such an offer but collective bargainingpresents hazards to both sides and the Companycould not have done other than make the offer itdid- without either granting benefits to exceptedemployeeswhilewithholding them from unitemployees or giving the Union a concession ofbenefits without anyquid pro quo;7My colleagues' decision implies that an employerautomatically interfereswith an election when itinforms its employees during the organizing cam-paign that it will exercise its lawful prerogative tounilaterally establish terms and conditions of employ-ment for its nonunit employees. In my judgment, theEmployer's stated policy ofgiving to nonunit employ-ees what it gives to represented employees serves tonondiscriminatorily equalize the terms and condi-tions of employment of all of the Employer's employ-ees and, as inMcCulloch Corporation, supra,consti-tuted a lawful collective-bargaining position.UnlikeMontgomery Ward & Co., Inc., 222NLRB965 (1976), cited by my colleagues, in which theemployer's campaign was infused with rhetoric whichconveyed to employees a take-it-or-leave-it bargain-ing policy,8 GTE Sylvania's campaign stressed alawful bargaining position and an express willingnesstobargain in good faith. Thus, in, a speech toemployees 2 days before the election, the Employerexplained that it would bargain in good faith if thePetitionerwon the election. Furthermore, GTESylvania's Towanda employees had additional assu-rances of the Employer's good-faith bargaining policyat other plants. These assurances came from thePetitioner in letters sent to the employees during thecampaign which asserted that collective bargainingwith the Petitioner had brought,inter alia,harmoni-ous labor-management relations, increased employ-ment, fewer layoffs, high wages for women, andgrievance and arbitration procedures.9-My colleagues, by overlooking the entire 8-monthpreelection campaign and instead narrowly focusingon one isolated Employer communication, havemisinterpreted the Employer's policy. They, not I, arecontrast to the statements, of the Employerin the instant case-impressedemployeeswith the' fuuhty ofunionization and thereforeinterfered with theMontgomery Wardelection.9For example,see Petitioner's September6, 1975, letter, a copy of whichis attachedhereto asAppendixB. Petitioner's compliance with the Employ-er's collective-bargainingpolicy andits evidentsatisfaction with it was againexpressed in its letter to employeesof September It, 1975. ThePetitionerstated there,inter alra:We in the UAW believe that, by any objective evaluation, our unionbased on its experience,its capabilities and its record of achievement-has proved its success in dealing with GTE Sylvania-and the earningsof women employees at Winchester-areTHE PROOF. 148DECISIONSOF NATIONALLABOR RELATIONS BOARDlooking through the wrong end of the telescope. Theirinterpretation of the Employer's policy as that ofdetermining benefits at unionized plants on the basisof what is unilaterally -given at unorganized plants isthe reverse of actual practice. Thus,it isclear that theEmployer's policy has been to grant to its nonunion--ized Towanda-plant whatever it has already grantedto its unionized plants. And, indeed, the Unionrecognized such policy. Thus, Petitioner stated toemployees in its letter of September 22, 1975,interalia:EVEN-thefew critics of UAW admit that thereis noVALID ARGUMENT-"ifit.were not forUAW's efforts and the manyunionswho bargainwithGTE Sylvania,Towanda, Sylvania employ-ees'wages would be a lot less today.In my view, the Towanda employees, on the basis ofall the campaign literature and the Employer's good-faithbargaining pledge, could make a reasonedchoice in the election, and it cannot be said that theEmployer's isolated--statement interfered with theelection.-`Contrary to my colleagues, I cannot agree that theEmployer adopted- a take-it-or-leave-it bargainingposture which conveyed to employees the futility ofunionization. In my judgment, its adherence to pastpractice in pursuing a lawful collective-bargainingpolicy anditsannouncementto employees that itwould continue to pursue this lawful course andbargain in good faith refute the majority contention. Ifind that the Employer's statements did not interferewith the election. I would, therefore, certify theresults in this case.APPENDIX AGTE SYLVANIA-September 4, 1975Dear Sylvanian:For many months, the UAWorganizerhas beenpraisingtheemployee benefitshis unionhas won formembers inthe auto industry - and hinting that theUAW will get you these "auto industry benefits" ifyou'll only give them two hours pay each month.DON'T BE FOOLED!The UAW talkedthe same"line" to employees during the campaign at ourWinchester, Ky. plant in 1969 - and employees fellfor it hook - line - and - sinker! After a 105-day, pay-losingSTRIKE,Winchester employeesrealizedthey'd been"had" by the UAW!So keep these thoughts in mind when you hear theUAW "benefitpromises" ... .1.WeareNOTin the auto industry.Wecompete forsurvivalin the ELECTRICALMANUFACTURING INDUSTRY and wehavenointentionof trying to match thebenefit programs -in companiesoutside ourindustry!2."Sylvania benefits"are competitive for OURINDUSTRYand our benefit programs arethe SAMEatALL Sylvania plants,union andnon-unionalike.We do not give "more" oradditional benefits to those Sylvanians whopay union dues!3.We haveNO INTENTIONof changing ourlong-,established and fair policy of uniformbenefits throughout all Sylvania plants. Wehavenointentionof doing "more" for To-wanda-Sylvanians until the Company isprepared to further improve its benefit pro-grams atALL Sylvania plants,and4.The UA W knows thisand happilyACCEPTSthe standard "Sylvania benefit package" atWinchester- and they've gottenNOMOREin benefits for Winchester employeesthan you now have without paying UAWdues.After reading over the enclosed summary of yourpresent "Sylvania benefits", I'm confident you'llrealize there's no point in paying monthly UAW duesfor the fine benefits you already enjoy.APPENDIX BSat.9/6Dear G.T.E. Sylvania Employee:This has not been a particularly happy year fornon-union Sylvania workers. Men and women whohad routinely worked 48 to 56 hours a week and hadbeen encouraged by our society to build up financialobligations on the expectation that this rate ofovertime would continue indefinitely,- suddenlybrought home 30% to 50% less pay a week.There wasno time to adjust to such a change.Similarly, when there were layoffs the company wasuninformative.Workers were laid off (regardless oflength of service)"bumped back"in a seeminglyunpredictable, crazy - quilt pattern. Through it all"Towanda Sylvanias"felt increasingly insecure.As each worker left the plant regrets mixed withdisgust was frequently expressed:"JOE IT ISN'T FAIR THAT SO AND SO COULD BUMPYOU OFF YOURJOB WHEN HE HAS LESSSERVICE."THINGS MUST GO ONThe lives of those who are fortunate to retain theirjobs at Sylvania in Towanda must go on. Individualworkers must keep their nose cleaner than ever toavoid the petty, harassing that rain down in times of GTE 'SYLVANIAeconomic distress when workers feel so defenseless.Towanda Sylvanias know, more over, that layoffsinvolved not simply invisible forces - but manageri-al decisions, and that a transfer to other jobs is evenmore a matter of managerial decision - withoutconsideration to the employees length of service withthe company to enable him to bump to a moredesirablejob."COLLECTIVE BARGAINING - NOT BEGGING"WINCHESTER, KENTUCKYWinchester Sylvanias have forged a meaningfulpartnership inharmonyandunitywith UAW as theirbargaining agents.Today in this southern town Sylvania employeesare among the highest paid in their community.Women employees earn as much as $5.00 and moreper hour performing assembly operations.The history of collective bargaining at Winchester hasbeen a history of steady increasing employment from lessINCORPORATED149than 500 employees to a currentworkforce of 700employees. IT CAN BE SAID NO ONE HAS BEENLAID OFFA T THIS PLANT.GRIEVANCE PROCEDUREGrievance mechanismsare a key benefit to UAWSylvanias inWinchester.If any one is treatedunfairly,UAW contractprovides for a procedure touse to appeal.The UAWcontract also provides forimpartial arbitrationif the problem can't be workedout using the regular grievancemechanism.HELP YOURSELFThe famous newspaper writer who did tremendousresearch on the matter, had this to say:"THE ADVANTAGES OF HAVING A UNION FAROUT WEIGHS THE DISADVANTAGES OF NOUNION,"MORETO COME.